DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,012,735. Although the conflicting claims are somewhat different from the language recited in the claims 1-25 of U.S. Patent No. 11,012,735, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that the claims 1-25 of U.S. Patent No. 11,012,735, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in the patented claims 1-25 of U.S. Patent No. 11,012,735, including the feature of determining a particular opening portion of a plurality of segments of a content item; and recording, based on the segment recording setting, the particular opening portion as specified in the present claim 1. (See the capability of determining the period of a particular sporting event and recording based on the segment recording setting the period of the particular sporting event as specified in claim 1 of U.S. Patent No. 11,012,735).
With regard to claim 2, wherein the recording the particular opening portion comprises stopping the recording at a time that is before a scheduled end time of the content item as specified thereof would be present in claim 5 of U.S. Patent No. 11,012,735.
With regard to claim 3, the feature of prior to the determining the segment recording setting, determining, based on a recording of a first opening portion of a first content item, the segment consumption history as specified thereof would be present in claims 2-3 of U.S. Patent No. 11,012,735.

	With regard to claims 5, and 14-15, the feature of determining a second segment of a plurality of segments of a second content item of the particular type; and recording, based on the segment recording setting, the second segment as specified thereof would be present in claim 6 of U.S. Patent No. 11,012,735.
	With regard to claim 6, the feature of determining, based on a start trigger, the second content item; and determining, based on a segment trigger, the second segment as specified thereof would be present in claim 16 of U.S. Patent No. 11,012,735.
	With regard to claim 7, the feature of determining, based on a segment trigger in a different stream from the second content item, the second segment as specified thereof would be present in claim 18 of U.S. Patent No. 11,012,735.
	With regard to claims 8, and 16, the feature of wherein the recording the second segment comprises: starting the recording at a time that is after a scheduled start time of the second content item; or stopping the recording at a time that is before a scheduled end time of the second content item as specified thereof would be present in claims 10-11 of U.S. Patent No. 11,012,735.
	With regard to claim 9, the feature of determining a second segment of a plurality of segments of a second content item of the particular type; and recording, based on the segment recording setting, the second segment as specified thereof would be present in claim 6 of U.S. Patent No. 11,012,735.

	With regard to claim 11, the feature of determining, based on a segment trigger in a different stream from the second content item, the second segment recording at a time that is before a scheduled end time of the second content item as specified thereof would be present in claim 10 of U.S. Patent No. 11,012,735.
	With regard to claim 12, the feature of starting the recording at a time that is after a scheduled start time of the second content item; or stopping the recording at a time that is before a scheduled end time of the second content item as specified thereof would be present in claim 10 of U.S. Patent No. 11,012,735.
.	With regard to claim 17, the feature of determining, based on a start trigger, a first content item of the particular type; determining, based on a segment trigger, a first segment of a plurality of segments of the first content item; and recording, based on the segment recording setting, the first segment as specified thereof would be present in claim 4 of U.S. Patent No. 11,012,735.
With regard to claim 18, the feature of wherein the recording the first segment comprises:
starting the recording at a time that is after a scheduled start time of the first content item; or
stopping the recording at a time that is before a scheduled end time of the first content item as specified thereof would be present in claim 5 of U.S. Patent No. 11,012,735.
	With regard to claim 19, the feature of outputting a user interface indicating the plurality of segments of the first content item and a plurality of respective segment recording settings for a user to modify, wherein the user interface comprises the segment recording setting and a second segment recording setting that indicates a second segment of the first content item is not to be recorded as specified thereof would be present in claim 19 of U.S. Patent No. 11,012,735.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferman et al disclose a system for structuring usage history for an audiovisual materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        March 15, 2022.